Case 9:20-cv-00031-RC-ZJH Document 17 Filed 08/15/20 Page 1 of 3 PageID #: 149



                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

 MONICA Y PETERS-CLARK,                           §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §     CIVIL ACTION NO. 9:20-CV-00031-RC
                                                  §
 ANGELINA    COLLEGE,    MICHAEL                  §
 SIMON, CYNTHIA CASPARIS,                         §
        Defendants.                               §
                                                  §


      ORDER ACCEPTING REPORT AND RECOMMENDATION AND GRANTING
                IN PART DEFENDANTS’ MOTION TO DISMISS
       The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge, for pretrial management. Pending before the court is Defendants Angelina College, Cynthia

Casparis, and Michael Simon’s (collectively the “Defendants”) Motion to Dismiss for Failure to

State a Claim.       Doc. No. 7. Judge Hawthorn issued a report that recommended granting

Defendants’ motion to dismiss in part. Doc. No. 14. Specifically, Judge Hawthorn recommends

granting Defendants’ motion to dismiss Plaintiff Monica Y. Peters-Clark’s (“Peters-Clark”) claims

against Drs. Michael Simon and Cynthia Casparis in their individual and official capacities.

Additionally, because Peters-Clark explicitly states that she does not intend to bring a Section 1981

claim against Defendants, Judge Hawthorn recommends granting Defendants’ motion to dismiss

with respect to her Section 1981 claim. Lastly, Judge Hawthorn recommends denying Defendants’

motion to dismiss as to Peters-Clark’s Title VII race discrimination and retaliation claims because

these claims are not time-barred.
Case 9:20-cv-00031-RC-ZJH Document 17 Filed 08/15/20 Page 2 of 3 PageID #: 150



         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

         In the report and recommendation, Judge Hawthorn determined that Peters-Clark properly

exhausted her Title VII race discrimination and retaliation claims and that these claims are not

time-barred. Doc. No. 14 at 8-11. Defendants do not object to this determination. Instead,

Defendants object to the portion of the report where Judge Hawthorn states that Peters-Clark

alleged plausible Title VII claims. Doc. No. 15 at 2-3. Defendants object to this part of the report

stating they never moved to dismiss on plausibility grounds. Id. While that is debatable,1 Judge

Hawthorn’s plausibility analysis was merely a byproduct of his consideration of Defendants’

motion to dismiss, including Peters-Clark’s EEOC charge, filings, and pleadings. See Doc. No.

14 at 12-14. Of course dicta is not intended to pre-determine rulings on remaining claims.

          Accordingly, after considering Defendants’ objections, the court finds they are without

merit and that Judge Hawthorn’s findings and conclusions are correct.

         It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No. 14) is ACCEPTED and Defendants’ Motion to Dismiss (Doc. No. 7) is GRANTED IN

PART.


         1
           In Defendants’ Motion to Dismiss for Failure to State a Claim, Defendants moved to dismiss Peters-Clark’s
claims based on Rule 12(b)(6) grounds alone. Doc. No. 7. Specifically, Defendants claim that because Peters-Clark’s
Title VII claims are time-barred, she is unable to establish any set of facts to support her claim for relief. Id. at 3, 5-
6.
Case 9:20-cv-00031-RC-ZJH Document 17 Filed 08/15/20 Page 3 of 3 PageID #: 151



       It is further ORDERED that Defendants’ motion to dismiss with respect to Peters-Clark’s

Section 1981 claim is GRANTED and Peters-Clark’s Section 1981 claim is DISMISSED.

       It is further ORDERED that Defendants’ motion to dismiss Peters-Clark’s Title VII claims

against Simon and Casparis in their individual and official capacities is GRANTED and these

claims are DISMISSED.

       It is further ORDERED that Defendants’ motion to dismiss with respect to Peters-Clark’s

Title VII discrimination and retaliation claims is DENIED.


                So ORDERED and SIGNED, Aug 15, 2020.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge
